DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2 recites “centring”. This appears to be a misspelling of “centering”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 13, 14, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 5, 16, and 17, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-14, 16-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mellere (US 2021/0351682).
Mellere discloses:
Re claim 1. Actuator (abstract) for the actuation of at least one movable member of a motor vehicle transmission, said actuator comprising
a housing (2),
at least one electric motor (20, 21) having a stator (20) and a rotor (21) mounted on a rotor shaft (29) extending along an axis X1,
a motor pinion (29; para. [0093]) fixed to the opposite end of the shaft from the rotor,
a circuit board (22) for supplying power (para. [0078]) to the stator (20) and controlling the electric motor,
a reduction mechanism (Fig. 25) driven by the motor pinion, said housing defining a first volume (Fig. 11) in which the electric motor and the circuit board are received,
the circuit board (22) is located axially along the axis X1 between the electric motor and the motor pinion,
the actuator moreover comprises a cover (4) defining a second volume (Figs. 9, 11) in which the reduction mechanism is received,
the housing (2) and the cover (4) each have guide means (para. [0078] - including “bearings”) for guiding the reduction mechanism.
Re claim 2. Actuator according to Claim 1, wherein the housing (2) has at least one guide means for guiding the reduction mechanism also serving as means for centring the circuit board in the housing (Figs. 11).
Re claim 3. Actuator according to Claim 2, wherein the circuit board (22) has at least one opening of closed contour through which the shaft of the electric motor passes and at least one opening of closed contour through which the guide means passes, the circuit board bearing against a shoulder of the guide means (Figs. 11, 13).
Re claim 4. Actuator according to Claim 1, wherein, the outer contour of the circuit board substantially closely follows the inner contour of the housing (Fig. 11) and in that the circuit board (22) is fixed to the housing (2) by way of fixing means (para. [0078]), in particular screws.
Re claim 5. Actuator according to Claim 1, wherein, at least one holding plate (3) is arranged so as to hold the electric motor (zzzzzz) in the housing (para. [0062])), the holding plate is fixed to the housing by way of fixing means (para. [0064]), in particular screws.
Re claim 6. Actuator according to Claim 1, wherein, the housing (2) comprises a peripheral groove (at 133, 134) in which a seal (6) is disposed in order to ensure leaktightness between the housing and the cover (para. [0077]).
Re claim 8. Actuator according to Claim 1, wherein, it comprises at least one pin (18) that is able to be engaged in the movable member (para. [0078] - “external member”) of the transmission (para. [0078]).
Re claim 9. Actuator according to Claim 8, wherein the reduction mechanism (40) comprises at least one gear wheel (45b) mounted on at least one shaft (Fig. 25) and is located kinematically between the motor pinion and the pin (para. [0084]).
Re claim 10. Actuator according to Claim 9, wherein the reduction mechanism (40) comprises a stepped-pinion wheel (45b) and a toothed-sector pinion (45c; para. [0093]).
Re claim 11. Actuator according to Claim 10, wherein the stepped-pinion wheel (45b) and the toothed-sector pinion (45c) each extend in a plane orthogonal to the axis X1.
Re claim 12. Actuator according to Claim 10, wherein, the stepped-pinion wheel (45b) comprises a first pinion and a second pinion (Fig. 25), the first pinion (Fig. 25) is coupled to the motor pinion (45a) and the second pinion is coupled to the toothed-sector pinion (45c), the stepped-pinion wheel (45b) is mounted on a shaft extending along an axis X2 offset radially with respect to the axis X1 of the shaft of the electric motor (para. [0093]; Fig. 25).
Re claim 13, as best understood. Actuator according to Claim 10, wherein the toothed sector of the pinion extends in an angular range of between 90° and 180°, preferably between 100° and 120°, the toothed-sector pinion is mounted on a shaft extending along an axis X3 offset radially with respect to the axes X1 and X2 (Figs. 19a, 19b).
Re claim 14. Actuator according to Claim 13, wherein the pin (18) is mounted offset along an axis X4 at one end of the shaft (zzzzzzz) of the toothed-sector pinion (45v) by way of a connecting rod (See 8a or 8b in Fig. 18. See Fig. 25. See para.[0064]. Connecting pin 8a (or 8b) helps to hold intermediate plate 3 in place which in turn helps hold pin 18 in place.).

Re claim 16. Actuator according to Claim 2, wherein the outer contour of the circuit board (22) substantially closely follows the inner contour of the housing and in that the circuit board is fixed to the housing by way of fixing means, in particular screws (Fig. 11).
Re claim 17. Actuator according to Claim 2, wherein at least one holding plate (3) is arranged so as to hold the electric motor in the housing, the holding plate is fixed to the housing by way of fixing means (8a, 8b; Fig. 9), in particular screws (para. [0080]).
Re claim 18. Actuator according to Claim 2, wherein the housing comprises a peripheral groove in which a seal (6) is disposed in order to ensure leaktightness between the housing and the cover (Figs. 1-8).
Re claim 20. Actuator according to Claim 2, wherein it comprises at least one pin (18) that is able to be engaged in the (para. [0078] - “external member”) of the transmission (para. [0078]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 19, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Mellere (US 2021/0351682) in view of Murakami (US 2010/0229677).
Re claims 7 and 19 
Mellere discloses all claim dependency limitations, see above, but does not disclose it is able to be fixed directly on the transmission of the vehicle and in that the outer surface of the cover has a groove in which a seal is positioned in order to ensure leaktightness between the transmission and the cover of the actuator.
Murakami teaches it is able to be fixed directly on the transmission (5; para. [0045]) of the vehicle and in that a groove (Fig 2) in which a seal (27) is positioned in order to ensure leaktightness between the transmission and the cover (26) of the actuator (22), for the purpose of permitting replacement of the actuator at a low cost (para. [0009]).
While Murakami teaches the groove in which the seal is positioned, Murakami shows the groove in the outer surface of the transmission rather than in the outer surface of the cover. In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) teaches a rearrangement of parts is unpatentable when it would not have modified the operation of the device. Additionally, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) teaches the particular placement of a part when it does not modify the operation of the device is an obvious matter of design choice.
It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the device of Mellere such that it is able to be fixed directly on the transmission of the vehicle and in that the outer surface of the cover has a groove in which a seal is positioned in order to ensure leaktightness between the transmission and the cover of the actuator, as taught by Murakami and held by the courts, for the purpose of permitting replacement of the actuator at a low cost.
Re claim 15
Mellere discloses all claim dependency limitations, see above, but does not disclose it is configured to change gear ratios of a motor vehicle transmission, in particular a hybrid vehicle transmission.
Murakami teaches it is configured to change gear ratios of a motor vehicle transmission, in particular a hybrid vehicle transmission (para. [0009]), for the purpose of controlling a transmission using the actuator while also permitting replacement of the actuator at a low cost (para. [0009]).
It would have been obvious to a person having ordinary skill in the art at the time of the filing to modify the device of Mellere such that it is configured to change gear ratios of a motor vehicle transmission, in particular a hybrid vehicle transmission, as taught by Murakami, for the purpose of controlling a transmission using the actuator while also permitting replacement of the actuator at a low cost.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY T PRATHER/Examiner, Art Unit 3658                                                                                                                                                                                                        
/WILLIAM C JOYCE/Acting Supervisory Patent Examiner of Art Unit 3658